Long, J.
The bill in this cause was filed to restrain the collection of certain taxes assessed upon the lands of complainant in the township of Alcona, in Alcona county.
The cause was heard by his honor, W. H. Simpson, judge of said circuit court, upon the pleadings filed therein, and a decree entered dismissing complainant’s bill; and from this decree complainant appeals to this Court. No proofs were taken in the cause.
The facts shown by the admissions in the pleadings are, substantially, that the complainant, at the time this bill was filed, was the owner in fee-simple of the lands described in the bill; and in the spring of 1885, at the time provided by statute, the supervisor of said township of Alcona placed said lands upon the assessment roll of his township in the name ■of said complainant, and said assessment roll was reviewed, at the proper time, by the board of review of the township.
At the annual meeting of the board of supervisors of said *198county in the year 1885, said assessment roll was approved,, and it was ordered that the State, county, township, highway, and school taxes be spread upon said roll, and said taxes, to the amount of $127.80, were, by the supervisor of 'said township, spread upon said roll for the year 1885. The complainant did not pay these taxes, and the lands on which they were-assessed were returned to the Auditor General for this nonpayment.
In the year 1887, at the time provided therefor, the Auditor General advertised these lands, with other lands on which the taxes of 1885 were not paid, in said county, for sale by the county treasurer of the county of Alcona.
While this advertisement for the sale was being published, the bill in this cause was filed, and an injunction issued, by which the Auditor General and county treasurer were restrained from making said sale.
No question is raised to the proceedings, on the argument of the case here, concerning the regularity of the taxes in question; and the cause was submitted to the court below solely upon the assumption that in the year 1885 there was no law empowering the levying of any taxes in this State. Precisely the same question was raised in Davenport v. And. Gen., ante, 192. In that case, Mr. Justice Morse, delivering, the opinion o£ the Court, says:
“It was lawful, therefore, to assess or levy taxes for the year 1885, under the new law, upon a valid assessment or rating of property made in the spring of that year, under a valid law, which had not been repealed, but continued as a part and parcel of the new law.”
The present ease must be ruled by that. It follows that-the decree of the court below, dismissing complainant’s bill, must be affirmed, with costs.
Sherwood, C. J., Oiiamplin and Morse, JJ., concurred* Campbell, J., did not sit.